June   27,   1963

Honorable John Connally                   Opinion No. C- 103
Governor of Texas
Austin, Texas                             Re:    Residency requirementsof
                                                 Judicial Officers of the
                                                 Twelfth and Thirteenth
Dear Governor Connally:                          Supreme Judicial District.
         This Is to acknowledgereceipt of your opinion request
dated June 24, 1963, from which we quote:
           "House Bill 68, Chapter 198,  Acts of the Fifty-,
       Eighth Legislature  creates two new Courts of Civil
       Appeals effective September 1, 1963, to be located\
       at Tyler and Corpus Christl. Sections 4 and 5 of
       the Bill provide that the Governor shall appoint
       the chief justice  and two associate justices for
       each district 'who shall reside in the territorial
       limits of the [$irticular Supreme Judicial Mstricg
       and who shall possess the qualificationsnow re-
       quired by law.’
           "Will you please advise me what constitutes com-
       pliance with the residencerequirement for these
       judicial offices? Does the appointee have to be a
       resident of the district at the time of appointment;
       and, If so, Is any'particular length of residency
       required?"
         The language of Sections 4 and 5 of House       Bill 68,     Chapter
198, Acts of the 58th Legislature,Regular Session,         1963,    read In
part as follows:
           "Sec. 4.   On or before September 1, 1963, the
       Governor shall by and with the consent of the Senate,
       If in session,  appoint one chief and two (2) associate
       justices for the Twelfth Supreme Judicial District, who
       shall each reside In the territorial limits of the -
       'TwelfthSupreme fudicial District, and who shall possess



                                    -508-
Governor John Connally, page 2 (C-103 )


     the qualificationsnow required by law, who shall cons-
     titute the Court of Civil Appeals within and for the
     Twelfth Supreme Judicial District,. . ."(Emphasis
     added).
           "Sec. 5. On or before September 1, 1963, the
     Governor  shall by and with the consent of the Senate,
     if in session.annoint one chief and two (2) associate
     justices  for the-jChlrteenth Supreme JudlciaiDistrict,
     who shall each reside In the territoriallimits of the
     'Phlrteenth  Supreme JiidiclalMstrlct, and who shall
     possess the qualificationsnow required by law, who
     shall constitutethe Court of Civil Appeals within
     and fzr the Thirteenth Supreme Judicial District,
     . . . (Emphasisadded).
The appointeesare thus required to be residentsof the district at
the time of their qualificationfor office. There are no constitu-.
tional or statutory provisions which would require a person to be a
residentof the district prior to his appointment.
          You are therefore'~advisedthat a person would not have to
 reside In the territorial limits of the Twelfth Supreme Judicial
 Dlstrlct~or the Thirteenth Supreme Judicial Districtat the time
.of his appointment,but must reside therein at the time of his
 qualifyingfor the office.
         Residencyat the time of qualificationfor office Is a
question of fact dependent upon the physical locationof the lndl-
vldual coupled with his acts and intentions. Attorney General's
Opinion NO. w-3382 (1941).

                          SUMMARY
         Judicial officers for the Twelfth and Thirteenth
     Supreme Judicial Matrlcts ap ointed by the Governor
     under the terms of Chapter 198 , Acts of the 58th Legis-
     lature, Regular Session, 1963, must reside within their
     respectivedistrict at the time of their qualification
     for office, but do not have to reside therein at the
     time of the appointment.

                                    Yours very truly,
                                    WAGGOWER CARR
                                             General
 JR:mkh
                                           P
Governor John Connally, page 3 (C- 103 )


APPROVED:
OPINION CONNIm
W. V. Geppert, Chairman
John Reeves
Ben Harrison
J. S. Bracewell
Howard Fender
REVI%WEDFORTREAT!CORNEYGENERAL
By: Stanton Stone




                               -510-